Chapman, C. J.
The general rule is, that persons jointly indicted should be tried together. It is conceded that the court may in its discretion order separate trials. This should not be done unless it appears that one or more of the defendants may be prejudiced by a joint trial. The fact that it may affect their right of challenge is not a sufficient reason for directing separate trials. If it were, it would be a reason for changing the general rule, as it applies to all cases. But in the present case, if the Commonwealth intends to offer in evidence the whole confession of Charles T. James, its application to Silas James as well as to himself may prejudice Silas, and the motion should be granted. We regard this, however, as an exceptional case. It will generally be safe to try parties together, although some admissions may be made by one that are not binding on the other.
The attorney general (after consultation with H. Williams, district attorney, who was with him,) said that he would not offer the evidence of the confession. The motion for separate trials was thereupon overruled; the jury were impanelled; and the trial proceeded.
There was evidence tending to show that a woman, who was the mistress of Clark, came, as usual, to his room, a little before seven o’clock on the evening of the murder, and, being unable to get in, waited upon the stairs until after nine o’clock, when she saw two persons come out, with the collars of their coats turned up so as partially to conceal their faces, and she immediately went in and found Clark dead, with his head cut open, and the room on fire, and came out at once, crying, and went into a room on the opposite side of a passage, and gave the alarm to two persons who were there. The woman testified that the two persons whom she saw come out of Clark’s room were the prisoners. The Commonwealth then offered to show, by one of the other witnesses, that, when she first gave ihe *441alarm, she told what persons she saw come out of the room, and gave their names. Objection being made, the attorney general stated that be would not ask the witness what persons she named, but sought simply to show that she did name some persons. But the evidence was excluded.
There was evidence tending to show that the murder was committed by cutting Clark’s head open with a hatchet. A police officer, called as a witness, was asked if Charles T. James, at any time after arrest, said anything to him about a hatchet, in consequence of which he did anything; and, if so, what he did.
P. E. Aldrich, for Charles T. James, objected to this testimony on the ground that a confession had already been procured from the prisoner under such circumstances as would have made it incompetent, even without the agreement to waive the proof of it; that what he said subsequently, while under the same influence, was also incompetent; and that the prisoner ought not to be compelled to furnish evidence against himself.
The attorney general cited 2 Hawk. c. 46, § 38; 1 Archb. Crim. Pr. (Waterman’s ed.) 130; Commonwealth v. Knapp, 9 Pick. 511.
The witness stated, in reply to a question, that nothing was said by Charles T. James at the "time of this conversation in any way referring to Silas. He was thereupon allowed to testify that Charles did say something about a hatchet, in consequence of which the witness went to a canal and there found a hatchet which it was contended on the part of the Commonwealth was shown by other evidence to have been purchased by Charles on the day of the murder.
The prisoners were both convicted of murder in the first degree; and were hanged.